ORDER
PER CURIAM.
This interlocutory appeal came on for consideration on the record from the Superior Court, appellant’s memorandum of law and motion for summary reversal of the order of the trial court on appeal herein and the court heard argument of counsel. Upon consideration thereof, it is
Ordered that appellant’s motion be denied, and it is
Further ordered, there being no showing of an abuse of discretion by the trial judge, that the order on appeal herein be, and the same hereby is, affirmed.